Lindsay J.
— The conviction of the appellant, which is sought to be revised in this case, was had upon an indictment for a misdemeanor, upon the charge of keeping a disorderly house in the city of Galveston.
When a party defendant appeals from a judgment, in any case of misdemeanor, he must either be committed to jail or enter into a recognizance to appear before the district court to abide the judgment of the Supreme Court. The criminal code requires that also, in addition to the acknowledgment of the defendant and the sureties of their indebtedness to the state in the sum fixed by the court, there shall be stated in the recognizance the offense with which the defendant is charged, and that it shall appear by the recognizance the defendant is accused of an offense against the laws of the state, besides the other requisites of time, place, and the court before whom the defendant is to appear. This is of universal application in all cases where a recognizance is required. The recognizance in this case is defective, in not setting forth any offense with which the appellant is charged. Without a sufficient recognizance, *63this court does not properly have jurisdiction of the case. The appeal is therefore
Dismissed.